            Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NORTHWEST IMMIGRANT                          )
RIGHTS PROJECT,                              )
     615 2nd Avenue, Suite 400               )
     Seattle, WA 98104,                      )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )               Case No. 19-cv-3283
                                             )
UNITED STATES CITIZENSHIP                    )
AND IMMIGRATION SERVICES,                    )
     111 Massachusetts Avenue NW             )
     Washington, DC 20529,                   )
                                             )
                       Defendant.            )
                                             )

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.       This suit challenges a decision of the United States Citizenship and Immigration

Services (USCIS) to change the standards applicable to individuals seeking waivers of the

substantial fees that USCIS charges to apply for immigration benefits, including naturalization,

lawful permanent residence, and humanitarian benefits that provide legal protections for survivors

of domestic violence, human trafficking, and other crimes.

       2.       USCIS’s decision, implemented by USCIS through changes to a USCIS form, its

instructions, and USCIS manuals, narrows the grounds on which individuals can qualify for fee

waivers. The decision also makes it harder for individuals to apply for fee waivers by requiring

that they obtain and submit certain specified forms of documentation from the Internal Revenue

Service (IRS) or other sources.




                                                 1
             Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 2 of 26



        3.       USCIS violated the procedural requirements of the Administrative Procedure Act

(APA) by adopting the new fee-waiver form and its instructions, which limit applicants’ ability to

receive fee waivers, without undertaking notice-and-comment rulemaking. USCIS also failed to

comply with the requirements of the Paperwork Reduction Act (PRA), the statute under which it

purported to adopt the new form and instructions. Further, the revisions to the form, instructions,

and USCIS manuals are arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law. USCIS failed to make clear its rationale for the changes, offered shifting

and illogical justifications, and relied on assertions that lack supporting data, contradict each other,

or contradict the data before the agency.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        5.       Venue is proper under 28 U.S.C. § 1391(e).

                                              PARTIES

        6.       Plaintiff Northwest Immigrant Rights Project (NWIRP) is a nonprofit legal services

organization founded in 1984 to defend and advance the rights of immigrants. To further its

mission, NWIRP provides direct legal assistance in immigration matters to thousands of low-

income individuals each year. NWIRP also provides immigration-related advice and information

through community-based know-your-rights presentations and trainings offered to service

providers and attorneys.

        7.       Through its direct legal services, NWIRP helps low-income individuals seeking to

apply for a range of immigration benefits, including visas, asylum, employment authorization,

lawful permanent residence, and naturalization. It prioritizes serving individuals who are in




                                                   2
             Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 3 of 26



vulnerable circumstances or who face complex legal issues, including those who have been

impacted by the criminal legal system.

        8.       NWIRP’s work includes helping survivors of domestic and sexual violence gain

access to humanitarian protections. Principally, NWIRP represents these individuals in filing

applications and petitions for benefits under the Violence Against Women Act (VAWA), a

statutory framework that allows survivors of domestic abuse to apply for lawful permanent

residence without having to rely on their abusers; T or U visas, immigration benefits that Congress

created to help survivors of human trafficking or crimes; and employment authorization or lawful

permanent residence.

        9.       NWIRP also assists individuals who are seeking naturalization, many of whom

have a disability or face other circumstances that may make the naturalization process complicated.

        10.      Further, NWIRP helps children and youth seeking Special Immigrant Juvenile

Status (SIJS), an immigration benefit available to those who were abandoned, abused, or neglected

by their parents; individuals seeking asylum and related protections; and others.

        11.      NWIRP serves the community from four offices spread across Washington State.

Because of the high demand for its services, NWIRP maintains waiting lists of individuals seeking

its services.

        12.      Defendant USCIS is a component of the Department of Homeland Security (DHS),

an agency of the federal government. USCIS adjudicates applications for lawful permanent

residence, naturalization, and other immigration benefits, including SIJS, VAWA self-petitions,

and T and U visas. By regulation, USCIS sets and charges filing fees for a number of immigration-

benefit applications but allows waivers of certain such fees.




                                                 3
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 4 of 26



                                         BACKGROUND

       13.     Each year, millions of individuals apply for immigration benefits that can transform

their lives. These benefits include humanitarian benefits, such as T and U visas, VAWA self-

petitions, asylum, and SIJS; employment authorization and lawful permanent residence, which

establish individuals’ right to live and work in the United States; and naturalization, which enables

individuals to become citizens and fully participate in American life, including by voting.

       14.     USCIS charges significant application fees for some benefits. For example, the

agency charges $1,140 to apply to become a lawful permanent resident; $410 to request

employment authorization; up to $455, plus an $85 biometrics fee, to replace a permanent resident

card; and up to $640, plus an $85 biometrics fee, to apply for naturalization. The agency also

charges $700 for an appeal in a naturalization matter, $675 for an appeal on VAWA self-petitions

or T or U visas, and $930 for an application for a waiver of inadmissibility, which often

accompanies a T or U visa application.

       15.     For low-income individuals, USCIS application fees can be an insurmountable

obstacle to applying for benefits.

       16.     Forgoing an immigration-benefit application because the fee is too expensive can

lead to devastating consequences for individuals. For example, a delay in seeking humanitarian

benefits can mean that a survivor of domestic violence or trafficking will suffer longer at the hands

of an abuser, without access to legal rights and protections. A delay in seeking to naturalize can

mean missing the right to vote in upcoming elections or losing access to public benefits that depend

on recipients naturalizing by a certain date. And in multiple circumstances, missing a filing

deadline can mean that an individual loses the chance to receive the immigration benefit altogether.




                                                 4
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 5 of 26



       17.     As a result, fee waivers are often essential to allow low-income immigrants

reasonable access to vital immigration benefits.

USCIS’s Fee and Fee-Waiver Statute and Regulation

       18.     The Immigration and Nationality Act authorizes USCIS to set fees for adjudication

and naturalization services at levels that ensure full cost-recovery, but also provides for fee waivers

and exemptions. See 8 U.S.C. § 1356(m). The Act permits the agency to set fees to cover services

“provided without charge to asylum applicants or other immigrants.” Id. Further, it requires that

DHS allow individuals seeking certain forms of humanitarian benefits, including T and U visas

and VAWA benefits, “to apply for a waiver of any fees associated with filing an application for

relief through final adjudication of the adjustment of status.” 8 U.S.C. § 1255(l)(7). Additionally,

the statute enumerates certain fee exemptions. See 8 U.S.C. § 1439(b)(4).

       19.     By regulation, USCIS has established a fee schedule and provided for fee waivers

and exemptions.

       20.     Under the regulation’s principal fee-waiver provision, 8 C.F.R. § 103.7(c), USCIS

can waive listed fees if the requester is “unable to pay” and a waiver on this basis “is consistent

with the status or benefit sought.” 8 C.F.R. § 103.7(c)(1).

       21.     Under 8 C.F.R. § 103.7(d), the USCIS director can permit additional fee waivers or

exemptions.

USCIS’s Fee-Waiver Practice, 2011-2019

       22.     In 2011, USCIS released a memorandum (2011 Memorandum) amending its

Adjudicator’s Field Manual and titled “Fee Waiver Guidelines as Established by the Final Rule of

the USCIS Fee Schedule; Revisions to Adjudicator’s Field Manual (AFM) Chapter 10.9, AFM




                                                   5
          Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 6 of 26



Update     AD11-26,”      https://www.uscis.gov/sites/default/files/USCIS/Laws/Memoranda/2011/

March/FeeWaiverGuidelines_Established_by_the_Final%20Rule_USCISFeeSchedule.pdf.

         23.    The 2011 Memorandum stated that USCIS would generally review fee waiver

requests under 8 C.F.R. § 103.7(c) “by considering, in a step-wise fashion,” whether the individual

fell into one of three categories. 2011 Memorandum at 2. First, USCIS would consider whether

the individual was receiving a means-tested benefit: a benefit such as Medicaid or Supplemental

Security Income for which eligibility, the amount, or both “are determined on the basis of the

person’s income and resources.” Id. at 5. Second, USCIS would consider whether household

income was at or below 150 percent of the federal poverty guidelines. Id. at 6. Third, USCIS would

consider whether the individual was suffering financial hardship “that renders the individual

unable to pay the fee.” Id. at 7.

         24.    The three-part framework set forth in the 2011 Memorandum was reflected in form

I-912, which individuals could use to request fee waivers under 8 C.F.R. § 107.3(c). But, USCIS

did not require fee-waiver applicants to submit the I-912 form. Also, USCIS did not require

applicants seeking fee waivers based on their income or hardship to obtain and submit documents

from the IRS or provide any other specific form of documentation.

         25.    Under this 2011 framework, the first category—receipt of means-tested benefits—

was the most common way for individuals to establish their eligibility for USCIS fee waivers. The

second category—the income standard—was also used, but far less frequently. Individuals rarely

received fee waivers with eligibility based on the third category—financial hardship.

         26.    For instance, a 2017 USCIS study showed that among granted fee-waiver requests,

71.9 percent relied on means-tested benefits to establish eligibility and 26.9 percent were based on

income, leaving less than two percent that established eligibility based on financial hardship.




                                                 6
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 7 of 26



       27.     In NWIRP’s experience, submitting a fee-waiver application based on receipt of a

means-tested benefit was the easiest and most reliable way to seek a fee waiver under the 2011

Memorandum. Both completion of the application and USCIS’s adjudication of the request tended

to be quick. Further, USCIS reliably granted fee-waiver applications accompanied by proof of

means-tested benefits.

       28.     By contrast, in NWIRP’s experience, fee-waiver applications based on individuals’

income or financial hardship often took longer to prepare, required more time for USCIS to

adjudicate, or involved a higher risk of denial, including because the hardship standard is vague

and applicants were often left in the position of proving a negative—the absence of financial

resources to afford the fees.

       29.     The amount of time it takes for an individual to prepare, and for USCIS to

adjudicate, a fee-waiver application can be critical for individuals seeking access to immigration

benefits because when USCIS denies a fee-waiver request, it returns the applicant’s underlying

petition or application. Although the individual may resubmit the petition or application, USCIS

considers the filing date to be the date of the resubmission, not the date of the original submission.

Thus, if USCIS rejects an individual’s fee-waiver request, that action can make the applicant miss

any filing deadline that arose while the fee-waiver request—with the underlying benefits

application—was pending. Even if the applicant re-submits the benefit request with payment, it

could be considered untimely.

USCIS’s Process for Changing the Fee Waiver Standard

       30.     In October 2019, USCIS changed the I-912 form and the form’s instructions, set

the 2011 Memorandum to expire, and added new sections to its Policy Manual.




                                                  7
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 8 of 26



       31.     Collectively, these changes significantly narrow USCIS’s principal fee-waiver

eligibility standard. They restrict eligibility to (1) individuals with household income at or below

150 percent of the federal poverty guidelines or (2) individuals suffering financial hardship.

Further, they limit eligibility to those who show their income or hardship with specified types of

documents. Under the new system, receipt of a means-tested benefits cannot establish an

individual’s eligibility for a fee waiver; an individual receiving such benefits and earning just over

150 percent of the federal poverty guidelines may receive a fee-waiver only after establishing

financial hardship using required documentation.

       32.     Rather than promulgating a rule change, USCIS purported to adopt the new I-912

form and instructions under the PRA, a statutory scheme that provides for Office of Management

and Budget (OMB) approval of agency-required collections of information.

       A. First Paperwork Reduction Act Notice

       33.     On September 28, 2018, USCIS published in the Federal Register its first PRA

information-collection notice indicating that it proposed to change the I-912 form and rescind the

2011 Memorandum. See 83 Fed. Reg. 49,120 (Sept. 28, 2018).

       34.     The September 2018 notice stated that “[t]he proposed revision would reduce the

evidence required for Form I-912,” by “no longer requir[ing] proof of whether or not an individual

receives a means-tested benefit.” Id. at 49,121.

       35.     The September 2018 notice additionally stated that “USCIS has found that the

various income levels used in states to grant a means-tested benefit result in inconsistent income

levels being used to determine eligibility for a fee waiver,” and that “[t]herefore, the revised form

will not permit a fee waiver based on receipt of a means-tested benefit, but will retain the poverty-

guideline threshold and financial hardship criteria.” Id.




                                                   8
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 9 of 26



       36.      The September 2018 notice did not provide any other information to support or

explain its assertion about states’ benefits practices, did not discuss any other proposed changes to

the I-912 form or its instructions, and did not discuss alternative ways to address the purported

concern it raised.

       37.      After publishing the September 2018 notice, USCIS posted materials online that

showed specific proposed changes to the I-912 form and its instructions. Those materials made

clear that USCIS was not proposing to reduce the evidence required to apply for a fee waiver.

Instead, USCIS sought to make the standard for qualifying for a fee waiver stricter and more

demanding. Principally, the proposed changes would:

             a. Eliminate individuals’ ability to qualify for fee waivers based on their receipt of

                means-tested benefits.

             b. Require that individuals seeking to qualify for fee-waivers based on their income

                or financial hardship submit certain specified documentation, including, in many

                cases, tax transcripts or other documentation that individuals would have to obtain

                from the IRS.

             c. Require individuals to submit fee waiver requests on the I-912 form and to do so

                individually, rather than combining family members’ submissions into one.

       38.      USCIS received 1,198 comments in response to its September 2018 notice.

       B. Second Paperwork Reduction Act Notice

       39.      On April 5, 2019, USCIS published in the Federal Register a second PRA

information-collection notice regarding its proposal to change the I-912 form and rescind the 2011

Memorandum. See 84 Fed. Reg. 13,687 (Apr. 5, 2019).




                                                 9
           Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 10 of 26



          40.   Similarly to the September 2018 notice, the April 2019 notice described the

proposed changes as ones that “would reduce the evidence required for a fee waiver” and stated

that the agency “found that the various income levels used in states to grant a means-tested benefit

result in inconsistent income levels being used to determine eligibility for a fee waiver.” Id.

          41.   The April 2019 notice did not provide any information to support or explain its

assertion about states’ benefits practices, did not discuss any other proposed changes to the I-912

form or its instructions, and did not discuss alternative ways to address the purported concern it

raised.

          42.   With the April 2019 notice, USCIS again posted materials online showing the

details of its proposed revisions. The agency’s April 2019 proposal was similar to its September

2018 proposal, but some aspects were changed.

          43.   USCIS also posted a document styled as a summary of and response to comments

regarding the September 2018 notice.

          44.   OMB and USCIS received 1,240 comments in response to the April 2019 notice.

          C. Third Paperwork Reduction Act Notice

          45.   On June 5, 2019, USCIS published in the Federal Register a third PRA information-

collection notice indicating it proposed to change the I-912 form, rescind the 2011 Memorandum,

and issue new guidance. See 84 Fed. Reg. 26,137 (June 5, 2019).

          46.   Unlike the prior notices, the June 2019 notice described the proposed I-912 changes

as “removing the means-tested benefit as a criterion in [the agency’s] fee waiver request

determinations, requiring the submission of Form I-912 to request a fee waiver, and clarifying

what the evidentiary [sic] that will be considered for a fee waiver.” Id. at 26,138.




                                                 10
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 11 of 26



       47.     The June 2019 notice also provided a new reason for the proposed I-912 changes:

limiting the number of fees waived. The notice stated: “USCIS has determined that without

changes to fee waiver policy it will continue to forgo increasing amounts of revenue as more fees

are waived. As a result, USCIS expects that DHS will be required to increase the fees that it charges

for benefit requests for which fees are not waived.” Id. It went on to state that: “In addition to

curtailing the rising costs of fee waivers, this proposed policy change is intended to introduce more

consistent criteria for approving all fee waivers. USCIS has found that the various income levels

used in states to grant a means-tested benefit result in inconsistent income levels being used to

determine eligibility for a fee waiver.” Id. at 26,139.

       48.     The June 2019 notice did not include any data or analysis to support or explain its

assertion about USCIS fees and revenues, did not describe any proposed changes to the I-912 form

other than the elimination of the means-tested benefit application-category, and did not discuss

alternative ways to address the purported concerns it raised.

       49.     The agency again posted materials online showing its proposed revisions. Those

materials did not reflect substantive changes from those posted in April 2019.

       50.     OMB and USCIS received 617 comments in response to the April 2019 notice.

       D. Submission to OMB and OMB Approval

       51.     On October 16, 2019, USCIS submitted proposed changes to its I-912 form and

instructions to OMB for approval under the PRA as revisions to the agency’s fee-waiver

information-collection.

       52.     USCIS’s submission to OMB included documents styled as responses to the public

comments received in response to the Federal Register notices and a “Supporting Statement” that

included estimates of the information-collection burden and other OMB-required information.




                                                 11
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 12 of 26



       53.      USCIS’s submission to OMB also included a certification that the revised

information collection satisfied certain PRA requirements.

       54.      On October 24, 2019, OMB approved the proposed changes, despite concluding

that USCIS had failed to comply with the Government Paperwork Elimination Act, Pub. Law No.

105-277, div. C, tit. XVII, 112 Stat. 2681, 2681-749 (1998).

       55.      On October 25, 2019, USCIS finalized its new fee-waiver standard.

             a. It adopted and published the new I-912 form and instructions, which are very

                similar to those that USCIS published in connection with the June 2019 Federal

                Register notice.

             b. It released new sections in volume 1, part B of its online Policy Manual, which had

                not been submitted to OMB: chapter 3, regarding fees, and chapter 4, regarding fee

                waivers.

             c. It announced that on December 2, 2019, the new Policy Manual chapters would be

                effective and the October 2019 I-912 form would be required; similarly, USCIS

                would cease applying the 2011 Memorandum to fee-waiver applications

                postmarked on or after that date.

The 2019 Fee-Waiver Standard

       56.      As revised in October 2019, the I-912 form and instructions establish a new, stricter

standard for individuals to be eligible for fee waivers.

       57.      First, to establish eligibility, each applicant must show household earnings at or

below 150 percent of the federal poverty guidelines or financial hardship. Receipt of a means-

tested benefit cannot establish eligibility, even if such benefit was based on an income standard

that is consistent with the fee-waiver standard and even though receiving such a benefit




                                                    12
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 13 of 26



demonstrates that a government agency has already determined that the individual has limited

financial means.

       58.      Second, to establish eligibility based on income or hardship, individuals must

obtain and submit certain types of required documentation.

             a. In most circumstances, individuals applying based on their household income must

                obtain from the IRS and submit tax transcripts or other IRS documentation

                regarding themselves and their household members. If individuals do not have

                income or are unable to provide proof of income, they must submit “documentation

                from the IRS that indicates no tax transcripts and no W-2s were found,” as well as

                a description “in detail” of their situations. If household members paid taxes to

                foreign countries or U.S. territories, individuals may be required to obtain and

                submit tax transcripts from the relevant foreign countries or U.S. territories. USCIS,

                Request for a Fee Waiver, Form I-912 Instructions, at 6 (Oct. 24, 2019).

             b. Individuals that have or are applying for VAWA benefits or T or U visas can submit

                the revised I-912 form without certain required documentation, but only if they lack

                income or proof of income “due to [their] victimization,” substantiate both their

                inability to pay and their inability to obtain documents, and “provide any available

                documentation of … income, such as pay stubs or affidavits from religious

                institutions, non-profits, or other community-based organizations verifying that

                [they] are currently receiving some benefit or support from that entity and attesting

                to [the applicants’] financial situation.” Id. at 8, 9.

             c. In general, applicants cannot satisfy the revised standards by submitting state or

                federal agencies’ benefit determinations or copies of filed tax forms.




                                                   13
           Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 14 of 26



       59.     Third, under the revised standard, each applicant must complete the I-912 form,

individually, to apply for a fee waiver.

       60.     Fourth, the new standard requires other new information from applicants, including

answers to questions about whether they and their family members filed tax returns and if not, why

not.

       61.     The October 2019 Policy Manual revisions include additional material. For

example, they address scenarios, such as applications from children in foster care, that the revised

I-912 form and instructions do not describe.

       62.     The new Policy Manual chapter 4 states an interpretation of 8 U.S.C. § 1255(l)(7),

the provision requiring DHS to permit fee-waiver applications for “any fees associated with filing

an application for [certain types of humanitarian] relief through final adjudication of the

adjustment of status.” Without reference to the existing fee-waiver regulation, the chapter states

that USCIS interprets this mandate “to mean that, in addition to the primary benefit request, an

applicant who files any form that may be filed with the primary benefit request or the adjustment

of status application must be provided the opportunity to file a fee waiver.” USCIS, Policy Manual,

Chapter 4-Fee Waivers (2019), https://www.uscis.gov/policy-manual/volume-1-part-b-chapter-4.

USCIS’s Attempts to Justify Its Narrowed Fee-Waiver Standard

       63.     In its Federal Register notices, USCIS asserted shifting and incomplete

justifications for changing the I-912 form and its instructions and rescinding the 2011 Policy

Memorandum.

       64.     In material submitted to OMB, USCIS asserted other reasons for the changes. For

example, USCIS suggested that it should not allow applications based on means-tested benefits

because:




                                                14
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 15 of 26



             a. Commenters’ strong opposition to the proposed changes, growth in the economy

                and incomes, growth in fee waivers, and a decrease in unemployment together

                indicate that “means tested benefits are too easy to obtain for them to be good

                indicators of true inability to pay a USCIS fee.” USCIS, All Comments &

                Responses, 84FR13687 (at row 71), available at https://www.reginfo.gov/

                public/do/PRAViewDocument?ref_nbr=201910-1615-006.

             b. The dollar-value of fee waivers granted has increased during an economic growth

                cycle; and in an entirely distinct rulemaking, another federal agency is attempting

                to cut back on states’ flexibility to raise the income or asset limits for applying for

                food assistance.

             c. Applicants should not have to pay higher fees in order to help others “with incomes

                considerably above the poverty level” and without “financial hardship” apply for

                immigration benefits without paying filing fees. Id. at row 13.

             d. Fee waivers have grown more quickly than the number of individuals receiving

                benefits.

       65.      Some or all of the asserted justifications and explanations are illogical,

unsupported, or inconsistent with the changes that USCIS made to the fee-waiver standard.

       66.      USCIS failed to address or respond meaningfully to relevant and significant issues

raised in comment letters, such as the potentially severe consequences of delaying or forgoing

applications for immigration benefits due to filing fees or the challenges of obtaining fee-waiver

documentation on a timely basis; the importance of an easily-applied standard, such as receipt of

means-tested benefits; and the impact of the proposed changes on individuals’ ability to seek and




                                                  15
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 16 of 26



receive low-cost legal assistance from organizations that had relied on the 2011 Memorandum in

developing models to serve clients effectively.

       67.       USCIS rejected, without any supporting data or analysis, commenters’ explanations

of the extensive burdens the revised I-912 form and its instructions would impose on certain

applicants.

       68.       USCIS responded to other comments with explanations that ignored or contradicted

data; contradicted existing law; were internally inconsistent; lacked supporting data; depended on

assumptions about areas outside of USCIS’s expertise; or relied on misrepresentations of the

revised I-912 form, its instructions, or the 2011 Memorandum. For instance:

              a. USCIS stated that it “disagrees” with a commenter’s assertion that the new standard

                 “severely limits fee waiver eligibility,” but elsewhere estimated that the standard

                 will drastically reduce the number of fee waiver applications and asserted that

                 changes are necessary precisely to reduce the number of waivers granted. Id. at

                 row 8.

              b. USCIS suggested that the required documentation of income is the same as what

                 individuals would submit to receive means-tested benefits, but elsewhere

                 recognized that this is not the case.

              c. USCIS stated that T- and U-visa applicants and VAWA self-petitioners do not have

                 to provide otherwise-required documentation if requesting it “would trigger further

                 abuse or endanger” the applicant—an allowance that the I-912 form and

                 instructions, as revised, do not state. Id. at row 97.




                                                   16
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 17 of 26



       69.      In its submission to OMB, USCIS responded to some of the points identified

without addressing the stated concerns, without explaining whether circumstances or USCIS’s

position had changed, or by rejecting, in conclusory ways, more measured alternatives.

       70.      In its Supporting Statement, USCIS responded to OMB questions in conclusory or

incomplete fashion and provided burden estimates that lacked supporting analysis and contradicted

the record. For example, the Supporting Statement:

             a. Asserted burden-related estimates without supporting data or analysis.

             b. Ignored record evidence about the burdens associated with applying for a fee-

                waiver, including the agency’s own recognition that applicants could incur costs to

                obtain required documentation from the IRS or translate forms into languages they

                can understand.

             c. Included only a conclusory statement to show that USCIS had satisfied a PRA

                requirement that certain characteristics of the collection, if present, meet a

                “substantial need” or statutory requirement, 5 C.F.R. § 1320.5(d)(2).

       71.      USCIS’s certification that the revised I-912 form and instructions comply with

PRA requirements was not supported by the record.

       72.      The certification represented that the fee-waiver information-collection, as revised,

“[i]s necessary for the proper performance of the functions of the agency, including [because] the

information … collected will have practical utility”; “[r]educes to the extent practicable and

appropriate the burden on persons who shall provide information to or for the agency”; “[i]s written

using plain, coherent, and unambiguous terminology and is understandable to those who are to

respond”; “[i]s to be implemented in ways consistent and compatible, to the maximum extent

practicable, with the existing reporting and recordkeeping practices of those who are to respond”;




                                                 17
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 18 of 26



and satisfies other requirements. 5 C.F.R. § 1320.9; see also 44 U.S.C. § 3506(c)(3); 5 C.F.R.

§ 1320.5(a)(1)(iii)(A).

       73.      The revised I-912 form and instructions do not match the certification. For instance:

             a. The new form requires information and documentation that OMB did not show is

                necessary, such as an explanation of why any applicant or any member of an

                applicant’s household did not file taxes the prior year.

             b. The revisions serve only to increase burden on respondents, and the agency failed

                to consider obvious, less burdensome alternatives.

             c. The record suggests that the revised form and its instructions could increase the

                agency’s burden for processing individual fee-waiver requests, and USCIS’

                conclusory statements to the contrary were not backed by data.

             d. The revised form and its instructions use complex and ambiguous terms and

                phrases, such as “hardship” and “due to [their] victimization,” to describe

                requirements.

             e. The revisions generally eliminate individuals’ ability to apply for fee waivers based

                on means-tested benefits documentation or tax documentation they already have,

                and instead require documentation that is not compatible with the types of records

                that applicants may already have or be required to provide.

       74.      In other ways as well, USCIS’s submission to OMB made clear that USCIS lacked

data to support its reasoning or to suggest that the changes would have their desired effect. For

instance:

             a. The submission showed that USCIS finalized the revised I-912 form and

                instructions without evaluating their fiscal impact on USCIS, despite asserting that




                                                 18
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 19 of 26



                the agency needed to change the fee-waiver standard in order to avoid fee increases,

                and stating that budgetary considerations overrode concerns about the burden

                imposed by the revised form.

             b. USCIS stated that it is “confident” IRS can handle the increased workload that the

                new I-912 form and its instructions will generate, without any apparent data

                regarding the IRS’s capabilities. USCIS, All Comments & Responses, 84FR13687,

                (at row 59), available at https://www.reginfo.gov/public/do/PRAViewDocument?

                ref_nbr=201910-1615-006. Further, USCIS’s external consultations regarding the

                revisions to its fee-waiver information-collection did not involve consultation with

                the IRS.

             c. USCIS dismissed concerns that the new standard will increase its own workload

                and backlog, but provided no supporting data and did not suggest that the agency

                had planned for how it will handle applications under the revised standard.

The Impact of USCIS’s Revised Fee-Waiver Standard on NWIRP

       75.      Many of NWIRP’s clients seek waivers of USCIS filing fees. When NWIRP helps

clients apply for USCIS benefits, it also assists those clients with associated fee-waiver

applications.

       76.      Before USCIS’s October 2019 changes to the fee-waiver standard, NWIRP

routinely prepared fee-waiver applications based on clients’ receipt of means-tested benefits. In

these cases, NWIRP would advise a client receiving such benefits to bring documentation to his

or her appointment. NWIRP staff could use this documentation to prepare a fee-waiver application

in a matter of minutes.




                                                 19
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 20 of 26



       77.      NWIRP also routinely prepared successful fee-waiver applications without the

documentation required by the October 2019 I-912 form, even for clients who were not receiving

means-tested benefits.

       78.      Further, before USCIS adopted the October 2019 revisions to the I-912 form and

instructions, set a date for the 2011 Memorandum to expire, and revised its Policy Manual, NWIRP

submitted some fee-waiver applications without the I-912 form and in other cases, combined the

fee-waiver applications for multiple members of the same family into one.

       79.      By increasing documentation requirements, eliminating the most straightforward

of the 2011 Memorandum’s application criteria, and creating additional uncertainty about how an

applicant can successfully establish eligibility for a fee waiver, the October 2019 I-912 form and

its instructions, the expiration of the 2011 Memorandum, and the new Policy Manual sections will

make applying for fee waivers a more time-consuming and uncertain process.

       80.      The October 2019 I-912 form and its instructions, the expiration of the 2011

Memorandum, and the new Policy Manual sections thus impair NWIRP’s ability to assist clients

with immigration legal matters and implement other programs, and conflict with NWIRP’s

mission. In multiple ways, NWIRP will devote scarce resources to counteracting the harmful

effects of these agency actions.

       81.      For instance, the October 2019 I-912 form and its instructions, the expiration of the

2011 Memorandum, and the new Policy Manual sections will cause NWIRP to spend more time,

per individual, assisting clients with fee waivers.

             a. NWIRP will have to spend substantially more time working with many of its fee-

                waiver clients to gather and review additional documentation. For example,

                NWIRP expects that collecting documents from the IRS could be particularly




                                                 20
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 21 of 26



                challenging with its disabled or elderly clients or others who are likely to lack

                access to the Internet, accounts in their name, or other requirements for obtaining

                documents from the IRS online.

             b. NWIRP will spend more time assessing fee-waiver clients’ tax situations due to the

                I-912 form’s new questions about tax filing.

             c. NWIRP will also spend extra time counseling clients about fee waivers because of

                the additional uncertainty about how to establish eligibility for a fee waiver,

                whether individuals will need to resubmit fee-waiver applications with additional

                documents, and the timeline needed for achieving a favorable result.

       82.      Increasing the time required to assist clients with fee-waiver applications and

counsel clients on fee-waiver issues will mean that NWIRP must divert resources from serving

other clients. As a result, NWIRP will not able to serve as many clients as it could previously.

       83.      NWIRP also will divert resources to address the October 2019 revisions to the I-912

form and its instructions, the expiration of the 2011 Memorandum, and the new Policy Manual

sections by advancing the application fees of certain clients who are facing urgent immigration

deadlines, who are unable to proceed with their USCIS applications if they must pay application

fees, and for whom NWIRP is now less certain whether USCIS will grant a fee waiver in time,

due to the extra time required to compile an application under the revised fee-waiver standard, the

uncertainty regarding USCIS’s timeline for processing applications under the new standard, and

the lack of clarity about what applicants must do to satisfy the new standard.

       84.      NWIRP will additionally address the harm caused by the October 2019 revisions

to the I-912 form and its instructions, the expiration of the 2011 Memorandum, and the new Policy

Manual sections by devoting time to modifying its community-education and training materials.




                                                 21
           Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 22 of 26



NWIRP will need to adjust its materials not only describe the new agency actions and their

importance, but also, in the future, to address complications that arise in the agency’s application

of them.

                                 FIRST CAUSE OF ACTION
                    (Failure to observe required procedure—Rulemaking)

       85.     The APA empowers this Court to “hold unlawful and set aside” agency actions

taken “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

       86.     The October 2019 changes to the I-912 form and its instructions constitute a

substantive and legislative rule that was subject to the notice-and-comment requirements of the

APA, 5 U.S.C. § 553.

       87.     USCIS did not conduct notice-and-comment rulemaking before changing the I-912

form and its instructions.

       88.     By failing to engage in notice-and-comment rulemaking before adopting the

October 2019 revisions to the I-912 form and its instructions, USCIS failed to observe procedures

required by law, in contravention of the APA.

                               SECOND CAUSE OF ACTION
                (Agency action that is arbitrary, capricious, an abuse of discretion,
           or not in accordance with law—Revisions to I-912 form and instructions)

       89.     The APA empowers this Court to “hold unlawful and set aside” agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A).

       90.     USCIS failed to provide a reasoned explanation for the October 2019 revisions to

the I-912 form and instructions. It has provided shifting, incomplete, and illogical explanations of

the changes; asserted justifications that are unsupported by data, internally inconsistent, or in

contradiction of the record or the law; made assertions about matters outside its expertise; provided



                                                 22
        Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 23 of 26



a certification to OMB that is not supported by the record; and failed to rationally connect the

choices made to facts found.

       91.     In issuing the October 2019 revisions to the I-912 form and instructions, USCIS

relied on factors unrelated to individuals’ ability to pay required fees, and failed to consider

important aspects of the problem.

       92.     USCIS did not identify the facts and circumstances underlying the 2011

Memorandum or explain whether or why it disregarded them.

       93.     USCIS’s I-912 form and its instructions omit directions that USCIS identified

separately, in its Policy Manual, and did not explain.

       94.     USCIS failed to consider significant and obvious alternatives to the October 2019

revisions to the I-912 form and instructions.

       95.     The October 2019 revisions to the I-912 form and its instructions are arbitrary,

capricious, or an abuse of discretion, in contravention of the APA.

                                 THIRD CAUSE OF ACTION
               (Agency action that is arbitrary, capricious, an abuse of discretion,
               or not in accordance with law—Expiration of 2011 Memorandum)

       96.     The APA empowers this Court to “hold unlawful and set aside” agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A).

       97.     USCIS provided no reasons for setting the 2011 Memorandum to expire, other than

those offered to justify the October 2019 revisions to the I-912 form and its instructions. Those

reasons are incomplete, unsupported, and otherwise inadequate, as described above.

       98.     USCIS’s establishment of an expiration date for the 2011 Memorandum is

arbitrary, capricious, or an abuse of discretion, in contravention of the APA.




                                                 23
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 24 of 26



                                 FOURTH CAUSE OF ACTION
                (Agency action that is arbitrary, capricious, an abuse of discretion,
                    or not in accordance with law—Policy Manual revisions)

       99.      The APA empowers this Court to “hold unlawful and set aside” agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A).

       100.     USCIS provided no reasons to issue new sections of its Policy Manual, other than

those offered to justify the October 2019 revisions to the I-912 form and its instructions. Those

reasons are incomplete, unsupported, and otherwise inadequate, as described above.

       101.     The Policy Manual’s new chapter 4 incorrectly and unreasonably interprets 8

U.S.C. § 1255(l)(7), to the extent that such interpretation attempts to narrow individuals’ ability to

seek fee waivers for filings that are not made with a primary benefit request but that are made

before final adjudication of an individual’s adjustment of status.

       102.     USCIS’s new Policy Manual sections, regarding fees and fee waivers, are arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law, in contravention of the

APA.

                                 FIFTH CAUSE OF ACTION
               (Agency action that is arbitrary, capricious, an abuse of discretion,
                       not in accordance with the law, or taken without
              observance of required procedure—Information collection revisions)

       103.     The APA empowers this Court to “hold unlawful and set aside” agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C.

§ 706(2)(A), or taken “without observance of procedure required by law,” id. § 706(2)(D).

       104.     USCIS did not comply with the PRA requirement that, before revising its fee-

waiver information collection, it first complete a multi-factor review that included an “objectively

supported estimate of burden,” 5 C.F.R. § 1320.8(a)(4); “[a] plan for the efficient and effective



                                                 24
         Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 25 of 26



management and use of the information to be collected, including necessary resources,” id.

§ 1320.8(a)(7); and other elements, id. § 1320.8(a). See generally id. § 1320.5(a)(1)(i).

       105.    Because they were inaccurate and incomplete, the agency’s Federal Register

notices did not satisfy the PRA requirement for USCIS to publish two Federal Register notices

before revising its fee-waiver information-collection. See 44 U.S.C. §§ 3506(c)(2)(A),

3507(a)(1)(D); 5 C.F.R. §§ 1320.5(a)(1)(iv), 1320.8(d)(1), 1320.10(a).

       106.    USCIS did not comply with the PRA requirement that, to obtain OMB approval for

the October 2019 revisions to its fee-waiver information collection, it “demonstrate that it has

taken every reasonable step to ensure that the proposed collection of information” “[i]s the least

burdensome necessary,” “[h]as practical utility,” has not “shift[ed] disproportionate costs or

burdens onto the public” in “seek[ing] to minimize the cost to [USCIS],” and meets other

standards, id. § 1320.5(d)(1), as well as demonstrate in its OMB submission that certain

characteristics of the collection, if present, satisfy a “substantial need” or a statutory requirement,

id. § 1320.5(d)(2).

       107.    USCIS failed to satisfy the PRA requirement that it provide a certification,

supported by the record, that its fee-waiver information-collection, as revised, satisfies certain

requirements. See 5 C.F.R. § 1320.9; see also 44 U.S.C. § 3506(c)(3); 5 C.F.R.

§ 1320.5(a)(1)(iii)(A).

       108.    In adopting the October 2019 revisions to its fee-waiver information-collection,

USCIS failed to observe procedures required by law, or took agency action that was arbitrary,

capricious, an abuse of discretion, or not in accordance with the PRA, in contravention of the APA.

                                     CLAIMS FOR RELIEF

WHEREFORE, Plaintiff requests that this Court:




                                                  25
          Case 1:19-cv-03283-RDM Document 1 Filed 10/31/19 Page 26 of 26



       A.       Declare unlawful and set aside the October 2019 revisions to the I-912 form and its

instructions;

       B.       Declare unlawful and set aside the October 2019 revisions to USCIS’s fee-waiver

information-collection;

       C.       Declare unlawful and set aside USCIS’s decision to cease applying its 2011

Memorandum;

       D.       Declare unlawful and set aside the October 2019 revisions to the USCIS Policy

Manual;

       E.       Enjoin USCIS from implementing the October 2019 revisions to the I-912 form

and its instructions, the expiration date on the 2011 Memorandum, the October 2019 revisions to

the USCIS Policy Manual, and the October 2019 revisions to USCIS’s fee-waiver information-

collection;

       F.       Award plaintiff its reasonable costs and attorney’s fees under 28 U.S.C. § 2412;

and

       G.       Grant such other relief as this Court deems just and proper.


Dated: October 31, 2019                       Respectfully submitted,

                                              /s/ Rebecca Smullin
                                              Rebecca Smullin (D.C. Bar No. 1017451)
                                              Michael T. Kirkpatrick (D.C. Bar No. 486293)
                                              Public Citizen Litigation Group
                                              1600 20th Street NW
                                              Washington, DC 20009
                                              202-588-1000

                                              Counsel for Plaintiff
                                              Northwest Immigrant Rights Project




                                                 26
